Exhibit 10.41

PRUDENTIAL SEVERANCE PLAN FOR SENIOR EXECUTIVES

(Amended and Restated as of November 1, 2011)

The Prudential Severance Plan for Senior Executives (the “Plan”) was established
by The Prudential Insurance Company of America (the “Company”), effective as of
June 16, 2000, and is hereby amended and restated as of November 1, 2011. The
Plan is intended to be, and shall be administered as, an employee welfare
benefit plan as defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended.

Section 1 – Purpose

1.1 Except as otherwise provided in the Plan, this Plan does not provide
severance pay to any terminated Employee as a matter of right, and neither the
Company nor any Affiliated Company otherwise provides severance pay to
terminated Employees as a matter of right.

1.2 Except as otherwise provided in the Plan, whether or not severance pay, if
any, is to be paid to a terminated Employee is a matter solely within the
discretion of the Company.

1.3 The purpose of this Plan is to define those circumstances under which the
Company may pay severance to Eligible Employees.

Section 2 – Definitions

2.1 “Affiliated Company” means any corporation which is a member of a controlled
group of corporations (within the meaning of Section 414(b) of the Code) which
includes the Company, any trade or business (whether or not incorporated) which
is under common control with the Company (within the meaning of Section 414(c)
of the Code), any organization included in the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Company, and any other
entity required to be aggregated with the Company pursuant to regulations
promulgated under Section 414(o) of the Code. Any such entity shall be treated
as an Affiliated Company only for the period while it is a member of the
controlled group or considered to be in such common control group.

2.2 “Appeals Committee” means the committee composed of three or more employees,
one of whom shall be Chairperson, which shall review and make decisions on all
appeals on claims for benefits pursuant to Section 5.3(b) of the Plan. The most
senior Vice President responsible for corporate Human Resources of the Company,
or the successor to his or her duties relating to corporate Human Resources (the
“SVP”), shall designate the individual who shall be the Chairperson and the
Chairperson shall designate the remaining members of the Appeals Committee,
provided that no one may be a member of the Appeals Committee if he or she is
also a member of the Claims Committee.

 

1



--------------------------------------------------------------------------------

The Chairperson may resign by delivering his or her written resignation to the
SVP, and the SVP may remove the Chairperson at any time by written notice to the
Chairperson. Any member of the Appeals Committee, other than the Chairperson,
may resign by delivering his or her written resignation to the Chairperson, and
the Chairperson may remove any such member of the Appeals Committee at any time
by written notice to such member. Vacancies shall be filled promptly by the SVP
or the Chairperson, as applicable.

2.3 “Base Pay” means, for any Eligible Employee employed by a Participating
Company either as a regular full-time Employee or regular part-time Employee,
regular base pay including shift differential, if any, as of the date of the
Eligible Employee’s Eligible Termination (or the equivalent thereof as
determined by the Company in its sole discretion).

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means the following (as determined by the Company it its sole
discretion): dishonesty, fraud or misrepresentation; inability to obtain or
retain appropriate licenses; violation of any rule or regulation of any
regulatory agency or self-regulatory agency; violation of any policy or rule of
the Company or any Affiliated Company; commission of a crime; or any act or
omission detrimental to the conduct of the business of the Company or any
Affiliated Company.

2.6 “Claims Committee” means the committee composed of three or more employees,
one of whom shall be Chairperson, which shall review and make decisions on all
claims for benefits pursuant to Section 5.3(a) of the Plan. The SVP shall
designate the individual who shall be the Chairperson and the Chairperson shall
designate the remaining members of the Claims Committee, provided that no one
may be a member of the Claims Committee if he or she is also a member of the
Appeals Committee.

The Chairperson may resign by delivering his or her written resignation to the
SVP, and the SVP may remove the Chairperson at any time by written notice to the
Chairperson. Any member of the Claims Committee, other than the Chairperson, may
resign by delivering his or her written resignation to the Chairperson, and the
Chairperson may remove any such member of the Claims Committee at any time by
written notice to such member. Vacancies shall be filled promptly by the SVP or
the Chairperson, as applicable.

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

2.8 “Company” means The Prudential Insurance Company of America.

 

2



--------------------------------------------------------------------------------

2.9 “Eligible Compensation” means the sum of the following for the Eligible
Employee as of the date of the Eligible Termination:

(i) Base Pay;

(ii) the total of the most recent three years’ annual incentive payments, if
any, made to the Eligible Employee under The Prudential Annual Incentive Plan,
as amended (or the equivalent thereof as determined by the Company in its sole
discretion), divided by three; provided, however, that if the Eligible Employee
has been eligible for only one or two such payments during such recent
three-year period, the total of such payments shall be divided by one or two,
respectively, instead of three; and provided further, however, that if, in any
of such years being considered, the Eligible Employee has been eligible to be
considered for the payment of such an amount and such amount is determined to be
zero under such plan, such zero amount will be counted for the purpose of this
calculation; and

(iii) the amount, if any, that would be payable to the Eligible Employee at plan
under the Prudential Long-Term Performance Unit Plan that is payable immediately
after the date of the Eligible Employee’s Eligible Termination.

2.10 “Eligible Employee” means an Employee of a Participating Company who at the
time he or she incurs an Eligible Termination is an Employee performing services
for a Participating Company (i) in the United States, or (ii) as an Expatriate
in a country other than the United States.

2.11 “Eligible Termination” means an Employee’s involuntary termination of
employment with a Participating Company due to (i) the closing of an office or
business location, (ii) a reduction in force, (iii) a downsizing, (iv) the
restructuring, reorganization or reengineering of a business group, unit or
department, or (v) a job elimination,; provided, however, that a termination of
employment with a Participating Company for any of the following reasons shall
not constitute an Eligible Termination:

 

  (A) transfer of any Employee to any (1) Affiliated Company, or (2) entity
which is controlled by the Company through the ownership of a majority of its
voting stock (or other equivalent ownership interest), either directly or
indirectly through one or more intermediaries;

 

  (B) voluntary termination of employment, unless the termination results from:

 

  (1) the Employee’s participation in a voluntary separation program of a
business group, unit or department; or

 

  (2) the Employee’s rejection of an offer of a new job with the Company, an
Affiliated Company or an entity which is controlled by the Company through the
ownership of a majority of its voting stock (or other equivalent ownership
interest), either directly or indirectly through one or more intermediaries,
under circumstances where his or her current job is no longer available (such
as, the job was eliminated, the job or its scope was changed significantly, the
business location of the job has changed, or, as to an Expatriate, his or her
assignment has ended), where

 

3



--------------------------------------------------------------------------------

  (a) the new position has base salary plus

 

  (I) annual bonus at par if this position has a level number or

 

  (II) 50% of the incentive opportunity range for the annual bonus if this
position has a grade number

(or the equivalent thereof) of less than 80% (or, as to an Expatriate who did
not have a pre-assignment job with a Participating Company in the United States
and who is offered localization, such other greater percentage as may be
determined by the Company in its sole discretion) of the base salary plus

 

  (X) annual bonus at par if his or her job has a level number or

 

  (Y) 50% of the incentive opportunity range for the annual bonus if his or her
job has a grade number

(or the equivalent thereof) of the current job, or

 

  (b) the following conditions are met: (I) the commuting distance from the
center of the Employee’s town of residence to the center of town of the new
job’s location is more than 49 miles, and (II) such commuting distance as
determined under Section 2.11(B)(2)(b)(I) of the Plan is more than (x) 25 miles
farther than the commuting distance from the center of the Employee’s town of
residence to the center of town of the current job’s location or (y) 99 miles;
provided, however, that as to an Expatriate, this Section 2.11(B)(2)(b) of the
Plan shall be administered and interpreted by the Company, in its sole
discretion, in accordance with the following general criteria:

(X) a reassignment job offer within the same non-United States host country to
the same position or a different position, at the same business unit or a
different business unit, shall generally be subject to the rules in
Section 2.11(B)(2)(b)(I) and (II) in the context of the host country, but a
reassignment job offer to the same position or a different position in a
different non-United States host country shall generally be deemed to have
satisfied the requirements of such sections; and

 

4



--------------------------------------------------------------------------------

(Y) a job offer related to a repatriation back to the United States shall be
subject to the rules in Section 2.11(B)(2)(b)(I) and (II) as if the Expatriate’s
town of residence is his or her former, pre-assignment town of residence, and as
if the Expatriate’s current job location is his or her former, pre-assignment
job location; provided, however, that if the Expatriate did not have a
pre-assignment job with a Participating Company in the United States, the rules
in Section 2.11(B)(2)(b)(I) and (II) shall be applied to such job offer related
to a repatriation back to the United States as determined by the Company in its
sole discretion;

as determined by the Company in its sole discretion;

 

  (C) voluntary retirement;

 

  (D) death;

 

  (E) Cause;

 

  (F) inability to perform the basic requirements of his or her position with or
without reasonable accommodation due to physical or mental incapacity and after
the Employee’s short-term disability benefits have expired under the terms of
The Prudential Welfare Benefits Plan; or

 

  (G) failure to return from an approved leave of absence.

Except as otherwise provided in Appendix B of the Plan, Eligible Termination
also shall not include an Employee’s termination of employment with a
Participating Company as a result of a court decree, outsourcing, sale (whether
in whole or in part, of stock or assets), merger or other combination, spin-off,
reorganization, or liquidation, dissolution or other winding up involving any
Participating Company if such Employee receives a job offer from any employer
that is involved in such outsourcing, sale, merger or other combination,
spin-off, reorganization, or liquidation, dissolution or other winding up.

Notwithstanding anything else herein to the contrary, an Eligible Termination
shall not occur for purposes of the Plan unless and until the Eligible Employee
has had a “separation from service” within the meaning of Section 409A of the
Code, as amended, and the regulations and other guidance promulgated thereunder.

 

5



--------------------------------------------------------------------------------

2.12 “Employee” means any individual who is compensated by the Company or an
Affiliated Company for services actually rendered as a regular full-time or
regular part-time (but not a temporary) common law employee and who, at the time
of the Eligible Termination, has attained one of the following levels or grades
at the Company (or the equivalent of such level or grade as determined by the
Company in its sole discretion): a level 82 or a grade 5, a level 84 or a grade
4, or a level 86 or a grade 3 or 2; provided, however, that:

 

  (i) any such employee (A) who is a sales employee covered by the terms of a
collective bargaining agreement; (B) who is a non-management sales force
employee employed in Individual Financial Services Retail and/or Prudential
Property and Casualty Insurance Company and/or its affiliates (or in any
successor organizations thereto) and who (I) is in training, pre-production, or
(II) has been appointed to sell Company products; (C) who is a marketing
assistant employed in Individual Financial Services Retail and/or Prudential
Property and Casualty Insurance Company and/or its affiliates (or in any
successor organizations thereto); (D) who was performing services in the United
States as an employee American Skandia, Inc. or certain of its affiliates
(“ASI”) as of the date of the closing of the transaction as a result of which
81% of the capital stock of American Skandia, Inc. was acquired by the Company
or one of its affiliates, until the earlier of the following occurs: (I) such
employee transfers to a Participating Company outside ASI or (II) the later of
April 30, 2004 or the first anniversary of the closing date of such transaction;
(E) whose level or grade at the Company or at an Affiliated Company is more
senior than level 86 or grade 2 at the Company (or its equivalent as determined
by the Company in its sole discretion); or (F) who is employed by, or performs
services as an employee for, Mullin TBG Insurance Agency Services, LLC, and
their subsidiaries;

 

  (ii) any individual who performs services for the Company or an Affiliated
Company but is not treated by the Company or the Affiliated Company, as the case
may be, at the time of performance of services as an employee for federal tax
purposes (regardless of any subsequent recharacterization);

 

  (iii) any statutory employee of the Company or an Affiliated Company under
Code Section 3121(d)(3); and

 

  (iv) any individual who, prior to or upon commencing employment with the
Company or an Affiliated Company, is notified in writing that he or she is
excluded from participation in the Plan, the Prudential Severance Plan or the
Prudential Severance Plan for Executives;

shall not be an Employee (or eligible for benefits) under the Plan, unless the
SVP shall otherwise expressly provide in writing (including, without limitation,
with effect from and after a specified date).

 

6



--------------------------------------------------------------------------------

2.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.14 “Expatriate” means an Employee of a Participating Company who at the time
he or she incurs an Eligible Termination is designated by such Participating
Company as being on assignment as a United States expatriate on behalf of such
Participating Company.

2.15 “Participating Company” means (a) the Company, (b) any U.S. Affiliated
Company that (i) participates in The Prudential Retirement Plan, or (ii) adopts
the Plan by action of its own board of directors (or if the Affiliated Company
does not have a board of directors, by other appropriate action), with the
consent of the Company, and (c) The WMF Group, Ltd. or its successor that is a
U.S. Affiliated Company.

2.16 “Plan” means this Prudential Severance Plan for Senior Executives, as from
time to time amended.

2.17 “Prudential Retirement Plan” means The Prudential Traditional Retirement
Plan Document or the Prudential Cash Balance Pension Plan Document, two
components of The Prudential Merged Retirement Plan, as amended, but not
including the Prudential Securities Incorporated Cash Balance Pension Plan
Document, a component of The Prudential Merged Retirement Plan.

2.18 “Separation Agreement and General Release” means a written document that
includes a release of rights and claims from an Eligible Employee in a form that
is satisfactory to, and approved by, the Company. The Separation Agreement and
General Release may include, among other things: (i) non-competition and/or
non-solicitation provisions; (ii) a waiver and release (and covenant not to sue)
of any and all claims, including claims arising from the Eligible Employee’s
employment and/or separation from employment with the Participating Company
except as limited and/or prohibited by applicable law; (iii) nondisclosure and
confidentiality provisions; and (iv) non-disparagement provisions.

2.19 “Severance Pay” means the amount, if any, payable under Section 4 of the
Plan to an Eligible Employee.

2.20 “Week of Eligible Compensation” means one fifty-second (1/52) of the
Eligible Employee’s Eligible Compensation.

 

7



--------------------------------------------------------------------------------

Section 3 – Grant of Severance Pay

3.1 As to each Eligible Employee who has an Eligible Termination, Severance Pay
will be granted to such Eligible Employee in an amount determined in accordance
with Section 4.1 or Section 4.2 of the Plan, as the case may be.

3.2 As to each Eligible Employee who has an Eligible Termination, the
determination of whether Severance Pay in addition to that provided under
Section 4.2(i) of the Plan will be granted to any Eligible Employee (or category
or group of Eligible Employees as defined by the Company) shall be made in the
sole discretion of the Company; provided, however, that as to an Eligible
Employee who is a level 82 or a grade 5, or a level 84 or a grade 4 at the
Company (or the equivalent of each such level or grade as determined by the
Company in its sole discretion) at the time of the Eligible Termination, in the
event that the Compensation Committee of the Board has reserved this discretion
to itself by means of a written resolution in accordance with the requirements
of the Company’s by-laws and the Plan, such determination shall be made in the
sole discretion of the Compensation Committee of the Board; and provided
further, however, that as to an Eligible Employee who is a level 86 or a grade 3
or 2 at the Company (or the equivalent of such level or grade as determined by
the Company in its sole discretion) at the time of the Eligible Termination, in
the event that the Board has reserved this discretion to itself by means of a
written resolution, such determination shall be made in the sole discretion of
the Board.

3.3 Separation Agreement and General Release. Any Severance Pay payable to an
Eligible Employee under the Plan shall be conditioned upon the Eligible Employee
signing a Separation Agreement and General Release (and not exercising his or
her right of revocation under the Separation Agreement and General Release)
within such reasonable period of time as the Company shall require, in its sole
discretion, but in no event later than March 1 of the calendar year following
the occurrence of his or her Eligible Termination. Any grant of Severance Pay
shall be null and void upon an Eligible Employee’s failure to sign, or
subsequent revocation of, such Separation Agreement and General Release. Any
breach by an Eligible Employee of a Separation Agreement and General Release
upon which any grant of Severance Pay has been conditioned shall give the
Company the right to terminate any payment otherwise due and/or to the return of
such Severance Pay, in addition to any other remedy the Company may have.

Section 4 – Determination of Amount of Severance Pay

4.1 Amount of Severance Pay from Schedule. Except as otherwise provided in
Section 4.2 and/or Section 4.3 of the Plan, as to each Eligible Employee who has
an Eligible Termination, Severance Pay will be granted to such Eligible Employee
in an amount equal to the product of the Eligible Employee’s Week of Eligible
Compensation and the number of weeks determined in accordance with the schedule
in Appendix A of the Plan (with the result rounded up to the next higher $100
increment, unless the result is already a multiple of $100).

 

8



--------------------------------------------------------------------------------

4.2 Minimum Amount of Severance Pay. Except as otherwise provided in Section 4.3
of the Plan, if the total amount of Severance Pay determined under
Section 4.2(i) and Section 4.2(ii) of the Plan exceeds the amount of Severance
Pay otherwise determined under Section 4.1 of the Plan, such greater amount
shall be payable to the Eligible Employee.

(i) Under the Schedule. As to each Eligible Employee who has an Eligible
Termination, Severance Pay will be granted to such Eligible Employee in an
amount equal to the product of the Eligible Employee’s Week of Eligible
Compensation and the number of weeks determined in accordance with the following
schedule (with the result rounded up to the next higher $100 increment, unless
the result is already a multiple of $100):

 

LEVEL OR GRADE AT THE COMPANY

(OR ITS EQUIVALENT)

  

NUMBER OF WEEKS_

Level 82 or Grade 5

   52

Level 84 or Grade 4

   52

Level 86 or Grade 3 or 2

   52

(ii) Discretionary Amount. As to each Eligible Employee who has an Eligible
Termination, the Company shall determine, in its sole discretion, the amount of
Severance Pay, if any, in addition to that provided under Section 4.2(i) of the
Plan that shall be granted to an Eligible Employee, subject to the following
limitation: such additional Severance Pay shall not exceed the product of the
Eligible Employee’s Week of Eligible Compensation and 26; provided, however,
that as to an Eligible Employee who is a level 82 or a grade 5, or a level 84 or
a grade 4 at the Company (or the equivalent of each such level or grade as
determined by the Company in its sole discretion) at the time of the Eligible
Termination, in the event that the Compensation Committee of the Board has
reserved this discretion to itself by means of a written resolution in
accordance with the requirements of the Company’s by-laws and the Plan, such
determination shall be made in the sole discretion of the Compensation Committee
of the Board; and provided further, however, that as to an Eligible Employee who
is a level 86 or a grade 3 or 2 at the Company (or the equivalent of such level
or grade as determined by the Company in its sole discretion) at the time of the
Eligible Termination, in the event that the Board has reserved this discretion
to itself by means of a written resolution, such determination shall be made in
the sole discretion of the Board.

 

9



--------------------------------------------------------------------------------

4.3 Maximum Amount of Severance Pay. The Severance Pay payable under this Plan
shall equal the excess of (x) the amount determined to be payable under
Section 4.1 or Section 4.2 of the Plan over (y) the sum of the amounts, if any,
listed below (with the result rounded up to the next higher $100 increment,
unless the result is already a multiple of $100):

 

  (i) as to any Eligible Employee who has attained eligibility for an Additional
Retirement Benefit under Article XXVII of The Prudential Traditional Retirement
Plan Document, the Base Amount of such Additional Retirement Benefit as defined
in Section 2704(a) under The Prudential Traditional Retirement Plan Document;

 

  (ii) any severance payment under the Prudential Severance Plan and/or the
Prudential Severance Plan for Executives;

 

  (iii) as to any Eligible Employee who is employed in the Alternative Dispute
Resolution area of the Policyowner Relations Division of Operations and Systems
and has received a completion bonus, the amount of such completion bonus; and

 

  (iv) any separation or other similar benefits of any kind from the Company or
any Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company (including, but not limited to, any separation provisions
under an employment agreement and/or an offer letter), and any separation or
other similar benefits of any kind from the Company or any Affiliated Company
that may be required or provided for under applicable United States Federal,
state or local law, or foreign law;

for the same or a previous termination of employment, as determined by the
Company; provided, however, no amount referenced in items (i)-(iv) above shall
taken into account in determining the maximum benefit payable under this
Section 4.3 to the extent otherwise taken into account in determining the amount
of any other separation or other similar benefits of any kind from the Company
or any Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company.

Notwithstanding anything to the contrary in the Plan, in no event, however, may
the Severance Pay granted to any Eligible Employee under the Plan (and under any
other plan or program of the Company and/or a Participating Company that
provides severance benefits, including, but not limited to, the Prudential
Severance Plan and/or Prudential Severance Plan for Executives, as determined by
the Company in its sole discretion) for a given Eligible Termination exceed the
maximum permitted for employee welfare benefit plans such as the Plan under
Section 2510.3-2(b)(1)(ii) of Title 29 of the Code of Federal Regulations (or
any successor thereto).

4.4 Reductions of Severance Pay. Subject to applicable law, any Severance Pay
which the Company may grant to an Eligible Employee may, in the sole discretion
of the Company, be reduced by any amounts owed by the Eligible Employee to the
Company or the Participating Company, including, but not limited to, those that
relate to an Expatriate’s assignment. The Eligible Employee’s right to receive
such Severance Pay is conditioned upon his or her agreement to execute any
documents deemed necessary or appropriate by the Company to reduce the Severance
Pay by any such amounts owed.

 

10



--------------------------------------------------------------------------------

4.5 Repayment of Severance Pay upon Rehire. If an Eligible Employee who has
incurred an Eligible Termination and been granted Severance Pay is rehired by
any Participating Company or Affiliated Company, the Company may, in its sole
discretion, require that (i) the Eligible Employee return any or all amounts of
Severance Pay that have been paid to the Eligible Employee in accordance with
Section 4.2(ii) and/or (ii) the compensation payable to the Eligible Employee
for services following such re-employment shall be adjusted to take into account
the Severance Pay paid to the Eligible Employee, regardless of whether payable
under Section 4.1 or 4.2; provided, however, that in making this decision, the
Company, in its sole discretion, may take into consideration any amounts that
may be required or provided for under applicable United States Federal, state or
local law, or foreign law.

4.6 Form of Payment of Severance Pay, and Taxes. Payment of any Severance Pay
will be made in a lump sum as soon as practicable after the date of the Eligible
Employee’s Eligible Termination, but not sooner than after receipt by the
Company of a fully executed Separation Agreement and General Release and the
exhaustion of any revocation period thereunder. In all events, payments shall be
made by the March 15th following the year in which the Eligible Termination
occurs. The Participating Company shall withhold from any payments made pursuant
to the Plan such amounts as may be required by United States Federal, state,
local or foreign law.

Section 5 – Interpretation and Administration

5.1 The Claims Committee shall administer the Plan (except as otherwise provided
in the Plan). The Company and/or the Claims Committee, as the case may be, shall
maintain such procedures and records as each deems necessary or appropriate. The
plan year for keeping the records of the Plan shall be the calendar year.
Notwithstanding anything in the Plan to the contrary, whenever the Company takes
any action under the Plan, it shall do so as an exercise of a settlor function
and shall not be acting as a fiduciary.

5.2 The Claims Committee, which shall be the Plan administrator, shall have the
exclusive right, power and authority to interpret, in its sole discretion, any
and all provisions of the Plan; and to consider and decide conclusively any
questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for Severance Pay arising under the
Plan. Any decision or action of the Company or the Claims Committee, as the case
may be, shall be conclusive and binding.

5.3(a) Claims. All inquiries and claims respecting the Plan shall be in writing
from the claimant, or his or her authorized representative, and directed to the
Claims Committee at such address as may be specified from time to time. The
Claims Committee shall treat any writing that is identified as a claim for
benefits as a claim under

 

11



--------------------------------------------------------------------------------

these claims and appeals procedures, and may treat any other writing or
communication received by the Claims Committee as a claim under these
procedures, even if the writing or communication is not identified as a claim
for benefits. The Claims Committee shall provide to each claimant a notice
acknowledging its receipt of a communication that the Claims Committee considers
a claim for benefits. If a claimant does not receive such acknowledgment within
60 days after making a claim, the individual should contact the Claims Committee
to determine that the claim has been received and identified as a claim for
benefits. In accordance with Section 5.4 of the Plan, the Claims Committee may
appoint itself, one or more of its number, or any other person or persons
whether or not connected with the Company to hear claims. A written
determination granting or denying the claim shall be furnished to the claimant
within 90 days of the date on which the claim is filed (the “determination
date”). If special circumstances, including, but not limited to, the
advisability of a hearing, require a longer period, the claimant will be
notified in writing, prior to the expiration of the 90-day period, of the
expected decision date and the reasons for an extension of time; provided,
however, that no extensions will be permitted beyond 90 days after expiration of
the initial 90-day period. A denial or partial denial of a claim shall be dated
and signed by the Claims Committee and shall clearly set forth the following
information:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the procedure set forth in Section 5.3(b) of the Plan for
review of the claim denial and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following a denial on review.

A claim should be considered approved only if approval is communicated to the
claimant in writing. If a claimant does not receive a response to a claim within
the applicable time period, the claimant may proceed with an appeal under the
procedures described in Section 5.3(b) of the Plan.

(b) Appeals. A claimant may obtain review of a claim denial by filing a written
notice of appeal with the Appeals Committee within sixty (60) days after the
determination date or, if later, within sixty (60) days after the receipt of a
written notice denying the claim (or, if the claimant has not received a
response to the initial claim, within 150 days of the filing of the initial
claim). The notice of appeal should include all information not previously
submitted that the claimant wants to be considered in connection with the claim.
Upon receipt of a notice of appeal, the Appeals Committee shall appoint one or
more persons in accordance with Section 5.4 of the Plan who shall conduct a full
and fair review, which shall include the appellant’s right:

(i) to present a written statement of facts, comments, documents, records, and
other information relating to the claim;

 

12



--------------------------------------------------------------------------------

(ii) to be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim;

(iii) to a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
claim determination; and

(iv) to receive a prompt written notification of the determination on review,
which, in the case of a claim denial, clearly sets forth, in a manner calculated
to be understood by the claimant, the following:

(A) specific reasons for the denial and containing references to the specific
Plan provisions on which the decision is based;

(B) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim; and

(C) a statement of the claimant’s right to bring an action under section 502(a)
of ERISA and a description of the applicable limitations period under the Plan.

A decision shall be rendered no more than sixty (60) days after receipt of the
request for review, except that such period may be extended for an additional
sixty (60) days if the person or persons reviewing the appeal determine that
special circumstances, including, but not limited to, the advisability of a
hearing, require such extension and provide notice within the initial 60-day
period of such extension and circumstances, and the date a decision is expected.
The Appeals Committee may appoint itself, one or more of its members, or any
other person or persons whether or not connected with the Company to review an
appeal, in accordance with Section 5.4 of the Plan.

(c) Claimants must follow the claims procedures described in Sections 5.3(a) and
5.3(b) of the Plan before taking action in any other forum regarding a claim
under the Plan. Any other claims that arise under or in connection with Plan,
even though not claims for benefits, must be filed with the Claims Committee and
will be considered in accordance with these claims and appeals procedures.

Any suit or legal action initiated by a claimant under the Plan must be brought
by the claimant no later than one year following a final decision on the claim
by the Claims Committee (including the decision on any appeal of the claim by
the Appeals Committee). In addition, any suit or legal action will be subject to
a 2-year limitation period measured from the date the claim arose (provided that
this 2-year limitation period will be tolled during the review and appeal of a
claim under these procedures). A claim will be presumed to have arisen when a
claimant has actual or constructive notice of the events giving rise to the
claim. The applicable limitation period on suits shall apply in any forum where
a claimant initiates such suit or legal action.

 

13



--------------------------------------------------------------------------------

(d) If a claimant has been denied benefits under the Plan in connection with the
termination of his employment, but is subsequently determined to be entitled to
such benefits after the date at which the release required under Section 3.3 is
due (or at such earlier date as may established by the Claims Committee), then
notwithstanding Section 3.3 or Section 4.6 hereof, such Claimant shall have
sixty days from the date that such benefits are determined to be payable (or
such longer period as is required at law or by any applicable judicial or
administrative order) to execute and deliver such a release, and such benefits
shall be paid, subject to the execution and non-revocation of such release, in a
single lump sum payment on or before the earlier of (i) 30 days following the
execution and delivery of such release or (ii) 75 days following the end of the
calendar year in which the claimant is determined to be entitled to benefits
hereunder.

5.4 The Company pursuant to action by the SVP, the Claims Committee and the
Appeals Committee shall each have the power to delegate their respective
responsibilities under the Plan to one or more of its members or officers, as
the case may be, or to employees or to other individuals or organizations, as
the case may be, by notifying them as to the duties and responsibilities
delegated. Each person to whom responsibilities are so delegated shall serve at
the pleasure of the entity or person making the delegation and, if an Employee,
without payment of additional compensation for such services. Any such person
may resign by delivering a written resignation to the entity or person that made
the delegation. Vacancies created by resignation, death or other cause may be
filled by the entity or person that made the delegation or the assigned
responsibility may be reassumed or redelegated by such entity or person.

Section 6 – Amendment and Termination

6.1 The Company shall have the right to amend or terminate the Plan in any
respect and at any time without notice, and may do so pursuant to a written
resolution of the Compensation Committee of the Board.

6.2 The SVP or the Company’s delegate or delegates appointed by such officer in
accordance with Section 5.4 of the Plan may, without approval of the
Compensation Committee of the Board, adopt the following: (a) minor amendments
to the Plan that (i) are necessary or advisable for purposes of compliance with
applicable laws and regulations, (ii) relate to administrative practices, or
(iii) have an insubstantial financial effect on Plan benefits and expenses; and
(b) amendments to the provisions of the Plan that relate to eligibility and
Eligible Terminations, provided that each such amendment is deemed by him or her
to be necessary or advisable based on a review of the relevant facts and
circumstances and is consistent with the purposes of the Plan.

 

14



--------------------------------------------------------------------------------

Section 7 – General Provisions

7.1 Eligible Employee’s Rights Unsecured and Unfunded. The Plan at all times
shall be entirely unfunded. No assets of any Participating Company shall be
segregated or earmarked to represent the liability for benefits under the Plan.
The right of an Eligible Employee to receive a payment hereunder shall be an
unsecured claim against the general assets of the Participating Company that was
the employer of such Eligible Employee. All payments under the Plan shall be
made from the general assets of the Participating Company that was the most
recent employer of the Eligible Employee.

7.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by a Participating Company or any other person or entity that the
assets of the Participating Company will be sufficient to pay any benefit
hereunder.

7.3 No Enlargement of Employee Rights. The existence of this Plan or any payment
of Severance Pay under the Plan shall not be deemed to constitute a contract of
employment between the Company or an Affiliated Company and any Eligible
Employee, nor shall it constitute a right to remain in the employ of the Company
or an Affiliated Company. Employment with the Company or an Affiliated Company
is employment-at-will and either party may terminate the Employee’s employment
at any time, for any reason, with or without cause or notice.

7.4 Non-Alienation Provision. Except as set forth in Section 4.4 of the Plan,
and subject to the provisions of applicable law, no interest of any person or
entity in, or right to receive a benefit or distribution under, the Plan shall
be subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

7.5 Applicable Law. The Plan shall be construed and administered under the laws
of the State of New Jersey, except to the extent that such laws are preempted by
ERISA.

7.6 Excess Payments. If compensation, years of service or any other relevant
fact relating to any person is found to have been misstated, the Plan benefit
payable by the Participating Company to an Eligible Employee shall be the Plan
benefit that would have been provided on the basis of the correct information.
Any excess payments due to such misstatement, or due to any other mistake of
fact or law, shall be refunded to the Participating Company or withheld by it
from any further amounts otherwise payable under the Plan.

7.7 Impact on Other Benefits. Amounts paid under the Plan shall not be included
in an Eligible Employee’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the Company or a
Participating Company, unless such plan, program or arrangement expressly
provides that amounts paid under the Plan shall be included.

 

15



--------------------------------------------------------------------------------

7.8 Usage of Terms and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

7.9 Supersession. The Plan, along with the Prudential Severance Plan, supersedes
all statements, practices or policies, if any, with respect to providing
severance benefits to any Employee whose employment terminates on or after
June 16, 2000.

7.10 Effective Date. The Plan shall be effective as to Eligible Terminations
that occur on or after June 16, 2000, and the Plan as amended and restated shall
be effective as to Eligible Terminations that occur on or after November 1,
2011.

 

16



--------------------------------------------------------------------------------

Appendix A – Schedule under Section 4.1 of the Prudential Severance Plan for
Senior Executives

 

YEARS OF SERVICE*

  

NUMBER OF WEEKS

1 OR LESS

   6

2

   6

3

   9

4

   12

5

   15

6

   18

7

   21

8

   24

9

   27

10

   30

11

   33

12

   36

13

   39

14

   42

15

   45

16

   48

17

   51

18

   54

19

   57

20

   60

21

   63

22

   66

23

   69

24

   72

25

   75

26 OR MORE

   78

 

* Service is based on adjusted service date as defined in Section 402(e) of The
Prudential Traditional Retirement Plan Document, and rounded up to the next full
year of service.

 

17



--------------------------------------------------------------------------------

Appendix B – Special Rules Regarding Certain Terminations of Employment

Outsourcing of Certain Human Resources Departments or Functions

An Employee’s involuntary termination of employment, effective in 2001, 2002 or
2003, from the Human Resources Department or from other departments of a
Participating Company as a result of the Exult outsourcing of such Human
Resources departments or functions, shall constitute an Eligible Termination,
provided that all other applicable provisions of Section 2.11 have been
satisfied (including, but not limited to, Section 2.11(i) through (v) and
Section 2.11(A) through (G)) as determined by the Company in its sole
discretion.

 

18